ACCEPTED
                                                                               04-14-00903-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                          2/19/2015 3:07:42 PM
                                                                                 KEITH HOTTLE
                                                                                        CLERK
                         NO. 04-14-00903-CV

                      IN THE COURT OF APPEALS
                                                                FILED IN
                     FOURTH DISTRICT OF TEXAS            4th COURT OF APPEALS
                         SAN ANTONIO, TEXAS               SAN ANTONIO, TEXAS
                                                         2/19/2015 3:07:42 PM
                                                           KEITH E. HOTTLE
                                                                 Clerk
                       LIGHTNING OIL COMPANY,
                                        Appellant

                                    v.

                  ANADARKO E&P ONSHORE LLC fka
                   ANADARKO E&P COMPANY, LP,
                                     Appellee


             APPELLANT’S FIRST UNOPPOSED
       MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

     Appellant Lightning Oil Company asks the Court to extend the time

for filing her brief to and including March 2, 2015, and in support of this

motion shows:

           Date of Judgment, Number and Style of Case

1.   This is an appeal from a final judgment signed on December 8, 2014,

by the Honorable Amado J. Abascal III, 365th Judicial District Court,

Dimmit County, Texas, in Cause No. 14-01-12171-DCVAJA, styled

Lightning Oil Company v. Anadarko E&P Onshore LLC fka Anadarko E&P




                                     1
Company, LP, assigned to the 365th Judicial District Court, Dimmit

County, Texas.

                          Perfection of Appeal

      2.    Appellant Lightning Oil Company filed its notice of appeal with

this Court on December 22, 2014.

                                   Record

      3.    The clerk’s record was filed with this Court on January 8, 2015,

and the reporter’s record was filed with this Court on January 20, 2015.

The supplemental clerk’s record was filed on February 17, 2015.

                            Current Deadline

      4.    Appellant’s brief is currently due on February 19, 2014.

                      Length of Extension Sought

      5.    Appellant requests an 11-day extension to March 2, 2015.

           Facts Reasonably Explaining Need for Extension

      The undersigned attorney has the responsibility for preparing

Appellant’s brief. During the last thirty (30) days, the undersigned attorney

has been involved in the following which have hampered his ability to

prepare Appellant’s Brief, as follows:

   • Prepare for and attend a two-week jury trial in Val Verde County,

      Texas, in cause number 29842, Knighthawk, LLC, Series G v. B&P

      Development, LLC and Chad H. Foster, Jr., 83rd Judicial District


                                         2
      Court, Val Verde County, Texas;

   • Prepare for and attend a full-day mediation in Cause No. 2013-CI-

      20345; Rocky Creek Partners, LLC v. Swinerton Builders, 407th

      Judicial District Court, Bexar County, Texas; and

   • Prepare      post-judgment    motions     in   cause   number     29842,

      Knighthawk, LLC, Series G v. B&P Development, LLC and Chad H.

      Foster, Jr., 83rd Judicial District Court, Val Verde County, Texas.

      6.      In addition, the Dimmit County District Clerk inadvertently

omitted the exhibits to Appellant’s trial court motion for summary

judgment and reply to motion for summary judgment as part of the Clerk’s

Record filed with this Court on January 8, 2015. A portion of these exhibits

were filed but have not been made available to Appellant to complete the

record citations in its brief by February 19, 2015. In addition, Appellant’s

reply to motion for summary judgment and its exhibits have not been filed

as of the date of this motion for extension.

                       First Request for Extension

      7.      Appellant has neither requested nor received any previous

extensions.     This is the first request for an extension of time to file

Appellant’s brief.




                                      3
                             Request for Relief

      8.    For all these reasons, Appellant Lightning Oil Company

respectfully asks this Court to grant this motion and to extend the date for

filing its brief for a period of 10 days, to March 2, 2015.

                                     Respectfully submitted,

                                     LANGLEY & BANACK, INC.

                                     /s/Bruce K. Spindler
                                     BRUCE K. SPINDLER
                                     State Bar No. 18947050
                                     Email: bspindler@langleybanack.com
                                     JOHN W. PETRY
                                     State Bar No. 15854000
                                     Email: jpetry@langleybanack.com
                                     STEPHEN J. AHL
                                     State Bar No. 24054915
                                     Email: sahl@langleybanack.com
                                     ROBINSON C. RAMSEY
                                     Bar Card No. 16523700
                                     Email: rramsey@langleybanack.com
                                     LANGLEY & BANACK, INC.
                                     Trinity Plaza II, Suite 900
                                     745 East Mulberry Avenue
                                     San Antonio, Texas 78212
                                     Telephone: (210) 736-6600
                                     Telecopier: (210) 735-6889

                                     ATTORNEYS FOR APPELLANT
                                     LIGHTNING OIL COMPANY




                                        4
                  CERTIFICATE OF CONFERENCE

    Appellant’s attorney has conferred with Appellee’s counsel, Shayne
Moses, who does not oppose this motion.

                                       /s/Stephen J. Ahl
                                       STEPHEN J. AHL

                     CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document has
been sent by E-service on this 19th day of February, 2015 to:

David Palmer
Email: dpalmer@mph-law.com
Shayne Moses
Email: smoses@mph-law.com
Timothy D. Howell
Email: thowell@mph-law.com
MOSES, PALMER & HOWELL, LLP
309 W. 7th Street, Suite 815
Fort Worth, TX 76102
Telephone: 817.255.9100
Telecopier: 817.255.9199

Donato D. Ramos
LAW OFFICES OF DONATO D. RAMOS, LLP
6721 McPherson Road
P. O. Box 452009
Laredo, Texas 78045
Email: donatoramosjr@ddrlex.com
Telephone: 956.722.9909
Telecopier: 956.727-5884

                                 /s/Bruce K. Spindler
                                 BRUCE SPINDLER




                                   5